UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
FLOGROWN, LLC,
Plaintiff,
v. Case No: 6:17-cv-983-Orl-18GJK

DIXIE HERITAGE, LLC, ASHER
TORGEMAN and ALBERT TOURGEMAN,

Defendants.

 

ORDER

This cause came on for consideration without oral argument on Defendants Dixie Heritage, LLC,
Asher Torgeman, and Albert Tourgeman’s (collectively, the “Defendants”) Supplemental Motion for
Attorneys’ Fees and Taxable Costs (the “Motion”) (Doc. 139), to which Plaintiff Flogrown, LLC
responded in opposition (Doc. 143). On June 11, 2019, the United States Magistrate Judge entered a
report and recommendation (the “Report and Recommendation”) (Doc. 146) recommending that the
Motion be denied. (/d. at 3.) After review of the Report and Recommendation (Doc. 146), and noting
that no timely objections have been filed, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Gregory J. Kelly’s Report and Recommendation (Doc.
146) is APPROVED and ADOPTED and is made part of this Order for all purposes, including appellate
review.

2. Defendants’ Supplemental Motion for Attorneys’ Fees and Taxable Costs (Doc. 139) is
DENIED.

DONE and ORDERED in Orlando, Florida, this ] / day of July, 2019.

(hg

G. KENDALL SHARP
SENIOR WNITED STATES DISTRICT JUDGE
Copies to: Counsel of Record
